Order entered June 17, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-19-00385-CV

                    KIMBERLY D. HOGAN, Appellant

                                     V.

     ASPIRE FINANCIAL, INC., D/B/A ASPIRE LENDING, Appellee

             On Appeal from the 162nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-18-01806

                                   ORDER

     Appellant Kimberly D. Hogan’s June 7, 2021 motion to correct the record/

docket is DENIED.


                                          /s/   CRAIG SMITH
                                                JUSTICE